MEMORANDUM OPINION
                                        No. 04-12-00090-CV

BEXAR APPRAISAL DISTRICT and Michael Amezquinta, in his Official Capacity as Chief
                       Appraiser of Bexar County,
                               Appellants

                                                 v.

AMERICAN OPPORTUNITY FOR HOUSING JUDSON, LLC and American Opportunity
                        for Housing, Inc.,
                            Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-20066
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 11, 2012

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal, stating that they

have fully compromised and settled all issues in dispute. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,
                                                                              04-12-00090-CV


181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against appellants. See

TEX. R. APP. P. 42.1(d); TEX. TAX CODE ANN. § 42.07 (West 2008).



                                                        PER CURIAM




                                            -2-